Voting time (continuation)
Mr President, while I send my best wishes to Mr Fariñas and congratulate him on his prize, I would remind Parliament that one year ago we had representatives from Memorial here, who richly deserved the prize also. Since then, two of them have been arrested and yet Russia has been awarded a prestigious football tournament - the World Cup - in 2018, over and above five EU countries.
Why did the European Parliament not voice its concern? If this prize is to mean anything, you need to stand up against these human rights abuses.